IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50298
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

OMAR JOEL LARA-RAMIREZ, also known as Omar Lara, also known
as Benito Soto, also known as Joel O Lara, also known as
Joel Omar Lara

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-514-1-EP
                       --------------------
                        September 27, 2001

Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Omar Joel Lara-Ramirez (Lara) pleaded guilty to illegal

reentry into the United States following deportation, a violation

of 8 U.S.C. § 1326.   Lara’s offense level was enhanced 16 levels

pursuant to U.S.S.G. § 2L1.2(b)(1)(A) based on a Texas felony

driving-while-intoxicated (“DWI”) conviction, which was

characterized as an aggravated felony.    The district court

sentenced Lara to 57 months’ imprisonment and three years’

supervised release.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50298
                                 -2-

     Lara argues, for the first time on appeal, that a prior

felony conviction is an element of his offense and that his

indictment was defective because it did not allege a prior felony

conviction.   As Lara concedes, this argument is foreclosed by

United States v. Almendarez-Torres, 523 U.S. 224, 235 (1998).

Thus, Lara has not demonstrated error, plain or otherwise, with

respect to this issue.

     Lara also challenges the district court’s application of the

16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A),

arguing that his prior felony DWI conviction is not an aggravated

felony.   A Texas felony DWI conviction is not a “crime of

violence” as defined in 18 U.S.C. § 16 and thus is not an

aggravated felony for the purpose of a U.S.S.G. § 2L1.2(b)(1)(A)

16-level enhancement.    United States v. Chapa-Garza, 243 F.3d
921, 927 (5th Cir. 2001).   Therefore, the district court erred in

applying the 16-level enhancement.   Accordingly, Lara’s sentence

is VACATED, and this matter is REMANDED for resentencing.